DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-13 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 2/1/2021 with respect to the rejection under 35 U.S.C. 102 have been fully considered, but are not persuasive. 
Notably, Applicant argues that the cited reference of Khalid does not disclose a mechanism for tracking the product such that a product removed and placed on a new rack is tracked. Arguments are also made that the Khalid reference does not disclose providing the user with information about particular eyewear when the user picks it up, citing that Khalid only describes viewing the information of a mobile phone.
Examiner respectfully disagrees. The limitation of claim 1 only claims a tracking mechanism to determine which eyewear is on a particular shelf. Khalid discloses a server that stores information for which actual items are stored on each rack. As claimed, Khalid discloses a mechanism for tracking which item is on a particular shelf. The particulars of tracking the item such that the item is tracked if it is moved to a different shelf is not claimed. Khalid also disclosed where the user interacts with the highlighter for 
In view of the above, the rejection under 35 U.S.C. 102 has been maintained below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khalid (US 20150294398 A1).

Regarding Claim 1: Khalid discloses a system comprising:
at least one computer processor; Khalid discloses a processor in the highlighter electronic unit (Khalid: [0042-0043]; see also: Fig. 3B, #312).
memory operatively coupled to the at least one computer processor; Khalid discloses a memory in the highlighter electronic unit (Khalid: [0043]; see also: Fig. 3B, #314).
a support structure; Khalid discloses a rack structure with hooks or shelves attached to it (Khalid: [0034]; see also: [0022]; [0032]; Fig. 4, #210).
a plurality of display shelves mounted to the display board's support structure, each of the display shelves comprising at least one light that is adapted to selectively illuminate the respective shelf, the at least one light being controlled by the at least one computer processor; Khalid discloses shelves or hooks 
an item tracking mechanism that is adapted to determine which particular eyewear is on each particular respective one of the display shelves, Khalid discloses a database to track what actual items are on the rack in their respective shelf/hook (Khalid: [0031]).
wherein the display board system is adapted to: 
receive eyewear preference criteria from a user; Khalid discloses sending the user profile with preference information to the system from the user’s mobile device (Khalid: [0033]; see also: [0021]; [0028]; [0036]; [0061]; [0063]; [0066]).
identify particular eyewear that is played on a particular one of the display shelves that satisfies the eyewear preference criteria; Khalid discloses identifying an item based on the profile of the user (Khalid: [0036]; see also: [0022]; [0028]; [0060]; [0066]).
in response to determining that the particular eyewear satisfies the eyewear preference criteria, illuminate the particular shelf. Khalid discloses highlighting the product identified based on the profile of the user (Khalid: [0036-0037]; see also: [0022]; [0028]; [0031]; [0061]; [0066]).

Regarding Claim 2: Khalid discloses the limitations of claim 1 above.
Khalid further discloses receive the eyewear preference criteria from a user’s mobile device. Khalid discloses the profile being sent to the system from the user’s mobile device (Khalid: [0033]; see also: [0021]; [0061]).

Regarding Claim 3: Khalid discloses the limitations of claim 1 above.
Khalid further discloses illuminate the shelf in response to determining that a user is proximate the display board. Khalid discloses detecting the user is proximate to the rack to identify and illuminate the product (Khalid: [0036]; see also: [0028]; [0061]).

Regarding Claim 4: Khalid discloses the limitations of claim 1 above.
Khalid further discloses a system comprising:
determine that a user has entered a particular establishment that contains the display board; Khalid discloses preloading specific items onto the user’s mobile device when they enter the store (Khalid: [0033]; see also: [0021]; [0078]).
in response to determining that the user has entered the retail establishment, providing instructions to the user regarding the location of at least one display board that includes eyewear satisfying the user’s specified eyewear preference criteria. Khalid discloses guiding customers through stores to products identified analyzed from the user’s phone when the customer entered the store (Khalid: [0078]; see also: [0033]).

Regarding Claim 9: Khalid discloses the limitations of claim 1 above.
Khalid further discloses wherein the system is adapted to provide the user with information about particular eyewear when the user picks up particular eyewear from a particular shelf. Khalid discloses the user being able to pick and choose which products are highlighted, and to view descriptions and prices on their mobile device (Khalid: [0058]).

Regarding Claim 11: Khalid discloses the limitations of claim 1 above.
Khalid further discloses wherein receiving the eyewear preference criteria from the user comprises receiving the eyewear preference criteria from a mobile computing device associated with the user. Khalid discloses the profile being sent to the system from the user’s mobile device (Khalid: [0033]; see also: [0021]; [0061]).

Regarding Claim 13: Khalid discloses the limitations of claim 1 above.
Khalid further discloses wherein each of the plurality of display shelves further comprises a plurality of indicators corresponding to a plurality of users such that identifying the particular eyewear that is played on the particular one of the display shelves that satisfies the eyewear preference criteria of the user comprises identifying the particular eyewear that is played on the particular one of the display shelves that satisfies the eyewear preference criteria of a first user using a first indicator of the plurality of indicators and identifying the particular eyewear that is played on the particular one of the display shelves that satisfies the eyewear preference criteria of a second user using a second indicator of the plurality of indicators. Khalid discloses assigning a different color for different users to distinguish their recommendations from recommendation aimed at other shoppers in the store (Khalid: [0067]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable by Khalid (US 20150294398 A1) in view of Meyer (US 20160048798 A1).

Regarding Claim 5: Khalid discloses the limitations of claim 1 above.
Khalid does not explicitly teach wherein the system is adapted to use the at least one light to indicate that a particular pair of eyewear is on the incorrect shelf. Notably, however, Khalid does disclose a database to keep track of where items are located (Khalid: [0031]).
To that accord, Meyer does teach wherein the system is adapted to use the at least one light to indicate that a particular pair of eyewear is on the incorrect shelf. Meyer teaches indicator lights that come on to inform employees and/or customer when an item has been shelved in the wrong location (Meyer: [0093]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the light indicating an incorrect shelf to the invention of Khalid. One of ordinary skill in the art would have been motivated to do so in order to avoid confusion and revenue lost from forced discounts of mis-shelved items (Meyer: [0093]).

Regarding Claim 6: Khalid discloses the limitations of claim 1 above.
Khalid does not explicitly teach wherein the system is adapted to use the at least one light to indicate that a particular pair of eyewear should be placed on a particular shelf. Notably, however, Khalid does disclose a database to keep track of where items are located (Khalid: [0031]).
To that accord, Meyer does teach wherein the system is adapted to use the at least one light to indicate that a particular pair of eyewear should be placed on a particular shelf. Meyer teaches the employee scanning a product UPC barcode of an item, and then the correct location for the item will illuminate (Meyer: [0094]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the illuminating of a correct location for an item to the invention of Khalid. One of ordinary skill in the art would have been motivated to do so in order to speed up the stocking process and reduce the frequency of placing the product in the wrong location (Meyer: [0094]).


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable by Khalid (US 20150294398 A1) in view of Stern (US 20160180404 A1).

Regarding Claim 7: Khalid discloses the limitations of claim 1 above.
Khalid does not explicitly teach wherein the item tracking mechanism comprises an RFID reader. Notably, however, Khalid does disclose the use of radio frequency communication (Khalid: [0044]).
To that accord, Stern does teach wherein the item tracking mechanism comprises an RFID reader. Stern teaches tracking products throughout the store by RFID (Stern: [0030]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the tracking by RFID reader to the invention of Khalid. One of ordinary skill in the art would have been motivated to do so in order to keep track of and organize inventory of the merchant (Stern: [0069]).


Regarding Claim 8: Khalid discloses the limitations of claim 1 above.
Khalid does not explicitly teach wherein the item tracking mechanism comprises a near field communications device. Notably, however, Khalid does disclose the use of radio frequency communication (Khalid: [0044]).
To that accord, Stern does teach wherein the item tracking mechanism comprises a near field communications device. Stern teaches tracking products throughout the store by NFC (Stern: [0030]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the tracking by a near field communications device to the invention of Khalid. One of ordinary skill in the art would have been motivated to do so in order to keep track of and organize inventory of the merchant (Stern: [0069]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable by Khalid (US 20150294398 A1) in view of Abell (US 20160313959 A1).

Regarding Claim 10: Khalid discloses the limitations of claim 1 above.
Khalid does not explicitly teach wherein receiving the eyewear preference criteria from the user comprises receiving the eyewear preference criteria via a graphical user interface of the display board. Notably, however, Khalid does disclose receiving user preferences (Khalid: [0033]).
To that accord, Abell does teach wherein receiving the eyewear preference criteria from the user comprises receiving the eyewear preference criteria via a graphical user interface of the display board. Abell teaches shelf touch screen displays that can receive information, such as customer profile information, including input provided by customers about preferences (Abell: [0034]; see also: [0028]; Fig. 6; Fig. 7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the receiving of preferences via a graphical user interface of the display board to the invention of Khalid. One of ordinary skill in the art would have been motivated to do so in order to provide a method for consumers to indicate preferences (Abell: [0034]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable by Khalid (US 20150294398 A1) in view of Rasmussen (US 20130088490 A1).

Regarding Claim 12: Khalid discloses the limitations of claim 1 above.
Khalid does not explicitly wherein the display board is further adapted to: scan the user's face or an image of the user's face to determine a facial structure associated with the user; and generate a list of eyewear characteristics that are suitable to the user according to the facial structure associated with the user, wherein receiving the eyewear preference criteria from the user comprises receiving the list of eyewear characteristics generated from the scan of the user's face or the image of the user's face.
However, Rasmussen does teach wherein the display board is further adapted to: scan the user's face or an image of the user's face to determine a facial structure associated with the user; and generate a list of eyewear characteristics that are suitable to the user according to the facial structure associated with the user, wherein receiving the eyewear preference criteria from the user comprises receiving the list of eyewear characteristics generated from the scan of the user's face or the image of the user's face. Rasmussen teaches taking a 3D scan of a user’s face and determines calculated fits to recommend different frames to the customer (Rasmussen: [0038]; see also: [0011]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the scanning of a user’s face to determine characteristics to the invention of Khalid. One of ordinary skill in the art would have been motivated to do so in order to quickly find eyewear that fits properly on the customer while still considering differences in physiological and facial structure across the human population (Rasmussen: [0006]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.K./Examiner, Art Unit 3625  

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625